OPINION
{¶ 1} James F. Richardson appeals pro se from the trial court's decision and entry overruling his motion to withdraw guilty pleas that he entered more than a decade ago as part of a plea agreement.
 {¶ 2} Richardson advances two assignments of error on appeal. First, he contends the trial court erred in denying his motion because it "was totally without STATUTORY SUBJECT-MATTER JURISDICTION in the matter of State v. Richardson as a matter of law." Second, he claims the trial court erred in denying his motion because it "totally lacked jurisdiction of the accuser and the accused."
 {¶ 3} In his first assignment of error, Richardson argues that the trial court lacked jurisdiction to accept his guilty pleas. As the State properly notes, this argument lacks merit. A common pleas court has original jurisdiction in felony cases, and its jurisdiction is invoked by the return of an indictment. Click v. Eckle (1962), 174 Ohio St. 88, 89. The record reflects that Richardson was prosecuted by an indictment filed in Montgomery County Common Pleas Court. Therefore, the trial court had jurisdiction to accept his guilty pleas. Richardson's first assignment of error is overruled.
 {¶ 4} In his second assignment of error, Richardson appears to argue that the prosecutor's office lacked authority to invoke the trial court's jurisdiction. Precisely how Richardson reaches this conclusion is unclear. In any event, we are satisfied that the prosecutor's office possessed the authority to prosecute him in Montgomery County. See R.C. §309.08 ("The prosecuting attorney may inquire into the commission of crimes within the county. The prosecuting attorney shall prosecute, on behalf of the state, all complaints, suits, and controversies in which the state is a party[.]"); see also Crim.R. 7(A). Accordingly, we overrule Richardson's second assignment of error and affirm the judgment of the Montgomery County Common Pleas Court.
Judgment affirmed.
Donovan, J., and Young, J., concur.
(Hon. Frederick N. Young, Retired from the Court of Appeals, Second Appellate District, Sitting by Assignment of the Chief Justice of the Supreme Court of Ohio)